DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  page 57 line 4 the word “otherto” is a grammatical error.  The examiner suggests changing to “other to”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0255284 (Kueffner et al hereinafter Kueffner).

Regarding claim 19, Kueffner discloses an electro-acoustic device (abstract, figs. 1A, 3A, 3B), comprising:56P41378US2 APP2027US2a movable diaphragm (fig. 3A, diaphragm 245), wherein the diaphragm has opposed first and second major surfaces (see fig. 3A); a substrate (fig. 3A, substrate 255) coupled with the movable diaphragm, wherein the substrate defines 

Regarding claim 20, Kueffner also teaches wherein the substrate comprises a plurality 10of juxtaposed layers and an opening extends through the plurality of layers to define the acoustic port (Kueffner’s slots 360, corresponding to the claimed opening, extend through either substrate 255 or substrate 205. Kueffner at para. 35, FIG.3A. And though substrate 250 is depicted with a plurality of juxtaposed layers, slots 360 do not extend through those layers; the slots instead extend along a single layer. Id. In an alternative embodiment, slots 1160 run horizontally and vertically, and are provided in a microphone substrate 1105, like substrate 205. Id. at para. 56-58, FIG. 11. Kueffner describes forming slots 1160 through etching or building them up from multiple layers of material.).  
.  


Allowable Subject Matter
Claims 1-18 are allowed.
The closest prior art to the subject matter of claim 1 is US 2020/0255284. The prior art of record fails to teach the limitations of claim 1, “wherein the segmented channel has a plurality of duct portions and 10a plurality of chamber portions, wherein the segmented channel extends from a first end fluidly coupled with the front volume to a second end fluidly coupled with the back volume, and wherein a portion of the segmented channel extends through the substrate“. Therefore, the prior art teachings neither anticipate nor render obvious the allowable subject matter in combination with the other claimed limitations.

Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach the limitations “wherein the segmented passageway has a plurality of duct regions juxtaposed with a corresponding plurality of chamber regions.“. Therefore, the prior art teachings neither anticipate nor render obvious the allowable subject matter in combination with the other claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TUAN D NGUYEN/Primary Examiner, Art Unit 2699